 SACO-LOWELL SHOPS647automotive accessories,,and makes minor mechanical adjustments, andinstallation of appliances.He frequently runs road tests to determinewhether or not the defects reported by the customers were corrected bythe mechanics and reports the results of his investigation directly to theservice manager.As a rule automobiles brought in for repairs areassigned to mechanics in rotation.On various occasions the servicesalesman has taken mechanics off the repair of one automobile andassigned them to emergency repair work at the instance of the servicemanager or on his own accord.The service salesman, however, has no authority to hire, discharge,reward, or discipline any of the mechanics or other employees, northe authority effectively to recommend such action.Further the evi-dence does not indicate that he in any way responsibly directs thework of any mechanic: Upon these facts,and-the record as a whole, wefind that the service salesman is not a supervisor within the meaning ofthe Act; in view of the interrelation and integration of his work withthat performed by mechanics, we shall include him in the unit.'We find, therefore, that-the appropriate unit consists of all me-chanics, body-men, painters and their helpers, including the servicesalesman, employed at the Employer's Tulsa, Oklahoma, automotiveagency, but excluding office clerical employees, salesmen, watchmen,professional employees, guards, and supervisors as defined by the Act.Case No. 16-RC-688We find all porters, greasers, washers, parts-men, polishers, andchauffeurs, employed at the Employer's Tulsa, Oklahoma, automotiveagency but excluding mechanics, guards, clerical employees, profes-sional employees and supervisors as defined by the Act, constitute a.unit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act 4[Text of Direction of Elections omitted from publication in thisvolume.]6 SeeThe FullerAutomobile Company d/b/a The Fuller Automobile Company andFullerManufacturing&Supply Company,88 NLRB1452,1457,1458;MassachusettsMotor Car Company,Inc, supra;Public MotorsCo., 90 NLRBNo. 273.*This unit was agreedto by the parties.SAGO-LOWELLSHOPSandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,PETITIONER.Case No. 1-RC-2005.May 17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney A. Coven,94 NLRB No. 94. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of all employees in themachine tool repair department, the tool department, and the researchmachinists department at the Employer's plant at Biddeford andSaco, Maine, excluding the parts control clerk in the research machin-ists department, executives, office clerical and professional employees,guards, and supervisors as defined in the Act .2 In the alternative,the Petitioner is willing to accept any craft unit of machinists andtool and die makers which the Board may find to be appropriate.The Employer and the Intervenor contend that the unit sought bythe Petitioner is inappropriate because of a history of bargainingon a broader basis since 1941 and because the requested unit doesnot include all employees exercising similar skills.The Employer, at its Biddeford, Maine, plant, is engaged in themanufacture of textile machinery.The machine tool repair depart-ment, which is one of the departments which the Petitioner seeks to'The Textile Workers Union of America,CIO,was allowed to intervene in thisproceeding upon a proper showing of interest.The hearing officer referred to the Boardthe Intervenor'smotion to dismiss the petition upon the ground that the unit soughtis inappropriate and based solely upon the extent of the Petitioner's organization of theemployeesThe motion is denied for the reasons stated in paragraph numbered 4, herein.The Intervener also moved to dismiss the petition upon the ground that the Petitionerhas not made an adequate showing of interest to support a petition for a unit consistingof all employees who would belong in an appropriate unit. The Board has frequentlyheld that the adequacy of a Petitioner's showing of interest is a matter for administrativedetermination and is not subject to collateral attack.0.D. Jennings &Co, 68 NLRB 516.Moreover,we are satisfied that the Petitioner has made an adequate showing of interestin the unit herein found appropriateAccordingly, the Intervenor'smotion to dismissis deniedtintoto2At thehearing the Petitioner stated in clarification of its position that it consideredthe following employees to be included in the categories of employees which it seeks torepresent(a)Repair machinists,departmental helpers, coolant and lubricant men,scrape gibs men, the machine tool layout man, the acetylene and are weld-production andmaintenance men, and the sweeper in the machine tool repair department;(b)toolmakers(class 1 and 2), tool and cutter grinders(class 1 and 2),key man-tool maker(class 1 and 2), tool,die, and gauge makers, the sa'dman,and the sweeper in the tooldepartment;and (c)research machinists and development machinists in the researchmachinists department. SACO-LOWELL SHOPS649represent, is located in a building separate from the production build-ings.However, 30' of the'71 employees in the department have beenassigned to stations on 3 floors of the Employer's principal productionbuilding, where they are engaged in preventive maintenance workon production machinery.The machine tool repair department menso assigned to the production areas punch time clocks located in theproduction building and have their locker spaces there.However,they remain under the supervision of the machine tool repair depart-ment foreman.The balance of the machine tool repair departmentemployees, although assigned to the main departmental area, spendabout 35 percent of their time away from the department whileengaged in repair work.Of the 71 employees in the machine toolrepair department, it appears that 42 repair machinists utilize allof the tools and skills of the machinists' trade in the course of theirwork.3The tool department is located in the same building as the machinetool repair department.It has the responsibility for making, repair-ing, and calibrating tools, dies, jigs, and fixtures used in the Em-ployer's production processes.Of the 69 employees in the depart-ment, 35 tool makers, 4 tool, die, and gauge makers, and 1 key man-toolmaker appear to utilize all of the tools of the machinists' tradeand to exercise the various skills of craftsmen during the course oftheir employment'The research machinists department is located in another buildingseparate from the machine tool repair department and the tool de-partment.All the employees in the department, with the exceptionof the parts control clerk, are skilled machinists.They work in con-junction with the Employer's engineers and designers, making partsfor the Employer's experimental machines.The primary function of the employees in both the machine toolrepair department and the tool department is the fabrication and re-pair of tools, jigs, fixtures, and machines.The foremen of these twodepartments report to the same general foreman.The employees inthese departments, together with the skilled employees in the researchmachinists department, are an identifiable, homogeneofis group witha craft nucleus and would normally constitute an appropriate unit.53Also employedin the machinetool repair departmentare 8 departmental helpers,16 coolant and lubricant men, 2 scrape gibs men, a machine tool layout man, an acetyleneand arewelder, and a sweeperAlthough the machine tool layout man analyzes thedifficulties and defects in the operation of machinery,and prescribes the work to be doneby the repair machinists,itdoes not appear that he utilizes all of the tools of themachinists'trade.4A sweeper,a sawman, and 27 tool and cutter grinders are also employed in the tooldepartmentA tool and cutter grinder must refurnish the cutting tools by grinding thecutting edges of taps,drills. reamers,form cutters,and milling cutters,and must befamiliar with the different techniques of grinding.5 Cf. Great Lakes Spring Division of Standard Steel Spring Company,91 NLRB 97;Victor Metal Products Corporation,90 NLRB No.144;B. F.Avery it Sons Company,R6 NLRB 24;International Harvester Company(Indianapolis Works),82 NLRB 740. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, the Employer employs other machinists and tool and diemakers who possess and exercise equally high skills and who differfrom the machinists and tool and die makers in the proposed unit onlyin their departmentalassignments.Thus, in addition to the employ-ees whom the Petitioner seeks to represent, the Employer has 14 re-pair machinists in the foundry maintenance department, 9 productionmachinists and 1 tool maker in the past model repair department, 1production machinist in the light machining department, and 1 toolmaker in the automatics department.Neither the fact that theseemployees are assigned to different departments 6 nor the fact thatsome of themare engagedin production work 7justifies their exclusionfrom a craft unit.We are therefore of the opinion that the employees sought by thePetitioner, together with the foregoing machinists and tool and diemakers in other departments who possess and exercise skills compara-ble to those of the craft employees in the unit requested, constitutean identifiable, homogeneous craft group with interests separate fromthose of the other employees in the plant."The Employer and theIntervenor suggest that any enlarged unit should includea large num-ber of specialists in the Employer's production departments who areskilled in the operation of the various machines to which they areassigned.Such machines include engine lathes, turret lathes, cylin-drical grinders, light milling machines, and light drilling machines.However, the record clearly establishes that such employeesare spe-cialists, and do not possess or utilize the rounded skills of the ma-chinists and tool and die makers discussed above.Apparently theyperform repetitive machining operations.On thebasis ofthese facts,we conclude that the interests of these employees are more closelyallied to those of the production and maintenance employees repre-sented by the Intervenor and that they should not be included in thevoting group found appropriate herein .9Moreover, the Board haspreviously considered and rejected the argument of the Employer andthe Intervenor that the history of bargaining and the integration ofoperation at the Employer's plant prevent the severance of a craftgroup from the existing production and maintenance unit.10Accordingly, we find that all employees in the machine tool repairdepartment, the tool department, and the research machinists de-' RadioCorporation of America(Victor Division),90 NLRB No. 2207 John Deere Dubuque Tractor Works,77 NLRB 1424.87nternational Harvester Company,87NLRB 1101;International Harvester Company,82 NLRB 190;John Deere Dubuque Tractor Works,footnote 7,supra;of.B.F. AverySonsConvpany,footnote5,supra.9 Sunbeam Corporation,89 NLRB 132;West Virginia PulpctPaper Company,89 NLRB815 (roller grinders excluded) ;General Electric Company,86NLRB 327 (tube departmentspecialists excluded from toolroom unit).10 SacoLowell Shops,89 NLRB 598(severance of patternmakers permitted). ARTHUR WINER, INC.651partment,1' repair machinists in the foundry maintenance department,and production machinists and tool and die makers in the past modelrepair department, light machining department, and the automaticsdepartment, excluding all guards and supervisors as defined in theAct, may, if they so desire, constitute a separate appropriate unit.However, they may also continue as a part of the over-all productionand maintenance unit represented by the Intervenor.We shall makeno final unit determination at this time, but shall be guided in partby the desires of these employees as expressed in the election directedherein.If a majority vote for the Petitioner, they will be taken tohave indicated their desire to constitute a separate appropriate unit.[Text of Direction of Election omitted from publication in thisvolume.]"Including the parts control clerk.GreatLakes Spring Division of Standard SteelSpring Company,footnote5, supra(tool crib attendantsincluded).ARTHUR WINER,INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA.Case No. 13-CA-36'x.May 18, 1951Decision and OrderOn December 19, 1950, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case,' and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and mod-ifications set forth below.i The request by the Company for oral argument is denied because the record, theexceptions, and briefs, in our opinion, adequately present the issues and the positionof the parties.94 NLRB No. 97.